DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment 

Applicant’s submission filed 04/21/2021 has been entered. 

Response to Arguments

Applicant's submission filed 04/21/2021 has been fully considered.  Applicant’s amendments to the abstract have overcome the objection of record by shortening the length of the abstract and deleting typographical errors.  Applicant’s amendments to the claims have overcome the following: the objections of record by correcting typographical errors in the claims; the 112(b) rejections of record by clarifying language in claims 1 and 7; and the 112(d) rejection of record over claim 8 by cancelling claim 8.  Applicant’s amendments to the claims have overcome the 102 rejection over Groves of record by narrowing the scope of the Y group of the compound of formula I of claim 1.  Groves teaches a compound of formula I wherein Y is C(=O)O, which is no longer encompassed by the claim.  Upon further consideration, new 

Nucleotide and/or Amino Acid Sequence Disclosures

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF.  Note that ¶ 0042 of the specification as filed contains an amino acid sequence.   
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above,  Applicant must also provide:
A CRF; and
A statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 

Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  Note that ¶ 0042 of the specification as filed contains an amino acid sequence.   
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification

The disclosure is objected to because of the following informalities: the amino acid sequence in ¶ 0042 of the specification as filed is not identified by a sequence identifier.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(d) or 112(pre-AIA ), fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9 - 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
This rejection is maintained for the reasons set forth below.
Regarding claims 9 - 11, the claims as amended fail to further limit the subject matter of claim 1 because claims 9 - 11 fail to set forth a further limitation of the compound of claim 1.  For example, the claims fail to set forth any further physical or chemical structure limitation of the compound of claim 1 itself, or any physical or chemical component of the kit other than the compound of claim 1.  Appropriate correction is required.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 4 - 6, and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (US 2017/0157272 A1; “Urano-1”) in view of Ali et al. (2014 J. Chem. Soc. Pak. 36: 150-169; “Ali”).
Urano-1 teaches a fluorescent probe for detecting dipeptidyl peptidase IV expressed in cancer cells, and a detection kit comprising the fluorescent probe (Abstract; ¶ 0001, 0008-0021, 0041-0056, and 0067-0068).  The fluorescent probe is a compound of formula I:
    PNG
    media_image1.png
    465
    712
    media_image1.png
    Greyscale
, 1 represents hydrogen atom or one to four of the same or different substituents bonded to a benzene ring; R2, R3, R4, R5, R6, and R7 each independently represent a hydrogen atom, hydroxyl group, alkyl group, or halogen atom; R8 and R9 each independently represent a hydrogen atom or alkyl group; and X represents a C1-C3 alkylene group (Abstract; ¶ 0001, 0008-0021, 0041-0056, 0067-0068).  The amino acid residue means a structure corresponding to the partial structure remaining after a hydroxyl group has been removed from a carboxyl group of an amino acid (¶ 0046). 
Urano-1 does not teach a compound of formula I of claim 1 wherein the functional group A is a thiophene or furan ring, or wherein the functional group Z is C.  
Ali teaches bioisosteres, which may be identified as any two compounds or structures that show similar biological activities and share analogous topology, volume, electronic arrangements, or physiochemical properties (Abstract; p 150, left col; Fig. 1-3 and 7).  Thiophene, furan, and benzene are ring equivalents and classical bioisosteres (p 153; and Fig. 1-3 and 7). Also, -O- and -CH2- are ring equivalents (p 153; and Fig. 3).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a thiophene or furan ring instead of the benzene ring in the compound of Urano-1.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because thiophene and furan are known bioisosteric replacements for benzene, as taught by Ali.  See also MPEP 2143.02(I) and 2144.09(III).  
It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a -CH2- instead of the -O- in the ring of the compound of Urano-1.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because -CH2- is a .  

 Claims 1, 2, 4 - 6, and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (US 2017/0073321 A1; “Urano-2”) in view of Ali et al. (2014 J. Chem. Soc. Pak. 36: 150-169; “Ali”).
Urano-2 teaches a fluorescent compound for detecting -glutamyl transferase (-glutamyl transpeptidase) expressed in cancer cells, and a detection kit comprising the fluorescent compound (Abstract; ¶ 0001, 0011-0013, 0021, and 0043-0053).  The fluorescent compound is a compound of formula I:
    PNG
    media_image2.png
    473
    818
    media_image2.png
    Greyscale
, wherein A represents a monovalent group which is cleaved by an enzyme, for example, -glutamic acid; R1 represents a hydrogen atom or one to four same or different substituents bonded to the benzene ring; R3, R4, R5, and R6 each independently represent -CFR10R11 or -CF2R12, or a hydrogen atom, a hydroxyl group, an alkyl group, or a halogen atom; R2 and R7 each independently represent a hydrogen atom, a hydroxyl group, an alkyl group, or a halogen atom; R8 and R9 each independently represent a hydrogen atom or an alkyl group; R10, R11, and R12 each independently represent a hydrogen atom, an alkyl group, or an alkenyl group; X represents an oxygen atom, Se, CR13R14, or SiR15R16; R13, R14, R15, and R16 each 
Urano-2 does not teach a compound of formula I of claim 1 wherein the functional group A is a thiophene or furan ring.  
The teachings of Ali are discussed in the above 103 rejection.  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a thiophene or furan ring instead of the benzene ring in the compound of Urano-2.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because thiophene and furan are known bioisosteric replacements for benzene, as taught by Ali.  See also MPEP 2143.02(I) and 2144.09(III).  

Claims 1, 2, 4 - 6, and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (US 2015/0152469 A1; “Urano-3”) in view of Ali et al. (2014 J. Chem. Soc. Pak. 36: 150-169; “Ali”).
Urano-3 teaches a fluorescent probe for detecting -glutamyl transferase (-glutamyl transpeptidase) expressed in pancreatic fluid, e.g., during pancreatic cancer surgery, and a detection kit comprising the fluorescent probe (Abstract; ¶ 0001-0005, 0012-0020, 0023, 0041, 0051, and 0073-0075).  The fluorescent probe is a compound of formula I:
    PNG
    media_image3.png
    543
    850
    media_image3.png
    Greyscale
, wherein A represents an amino acid residue or an N-substituted amino acid residue, e.g., a -glutamyl group, where A forms an amide bond with the adjacent NH in the formula, thus linking to the NH; R1 represents a hydrogen atom, or one substituent group or two to four substituent groups which are identical to or different from each other binding to the benzene ring; R2, R3, R4, R5, R6 and R7 each independently represent a hydrogen atom, a hydroxy group, an alkyl group or a halogen atom; R8 and R9 each independently represent a hydrogen atom or an alkyl group; and X represents a C1-C3 alkylene group (Abstract; ¶ 0001-0005, 0012-0020, 0023, 0041, 0051, and 0073-0075). 
Urano-3 does not teach a compound of formula I of claim 1 wherein the functional group A is a thiophene or furan ring, or wherein the functional group Z is C.  
The teachings of Ali are discussed in the above 103 rejection.  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a thiophene or furan ring instead of the benzene ring in the compound of Urano-3.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because thiophene and furan are known bioisosteric replacements for benzene, as taught by Ali.  See also MPEP 2143.02(I) and 2144.09(III).  
2- instead of the -O- in the ring of the compound of Urano-3.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because -CH2- is a known bioisosteric replacement for -O-, as taught by Ali.  See also MPEP 2143.02(I) and 2144.09(III).  

Claims 1, 2, 4 - 7, and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (from IDS; US 2014/0206992 A1; “Urano-4”) in view of Ali et al. (2014 J. Chem. Soc. Pak. 36: 150-169; “Ali”).
Urano-4 teaches a compound for detecting -glutamyl transferase (-glutamyl transpeptidase) expressed in cancer cells (Abstract; ¶ 0002, 0007-0008, 0014-0018, and 0038-0040).  The compound is a compound of formula I:
    PNG
    media_image4.png
    513
    900
    media_image4.png
    Greyscale
, wherein R1 represents hydrogen atom, or the same or different one to four substituents binding to the benzene ring; R2, R3, R4, R5, R6, and R7 independently represent hydrogen atom, hydroxyl group, an alkyl group, or a halogen atom; R8 and R9 independently represent hydrogen atom, or an alkyl group; and X represents a C1-C8 alkylene group, or a salt thereof as an active ingredient (Abstract; ¶ 0002, 0007-0008, 0014-0018, and 0038-0040).

The teachings of Ali are discussed in the above 103 rejection.  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a thiophene or furan ring instead of the benzene ring in the compound of Urano-4.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because thiophene and furan are known bioisosteric replacements for benzene, as taught by Ali.  See also MPEP 2143.02(I) and 2144.09(III).  
It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a -CH2- instead of the -O- in the ring of the compound of Urano-4.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because -CH2- is a known bioisosteric replacement for -O-, as taught by Ali.  See also MPEP 2143.02(I) and 2144.09(III).  
Regarding claims 9 - 11, note that the only physical and chemical components required of the “kit” of claims 9 - 11 is the compound or salt thereof according to claim 1.  As Urano-4 teaches the compound or salt thereof of instant claim 1, Urano-4 teaches the “kit”.   

Claims 1, 2, 4 - 7, and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (US 2012/0052518 A1; “Nagano”) in view of Ali et al. (2014 J. Chem. Soc. Pak. 36: 150-169; “Ali”).
Nagano teaches a compound for detecting -glutamyl transpeptidase expressed in cells (Abstract; Fig. 1-3; ¶ 0008-0020, 0028-0031, 0033-0035, and 0040-0072; and Examples 1-3).  The compound is a compound of formula I:
    PNG
    media_image5.png
    514
    900
    media_image5.png
    Greyscale
, wherein R1 represents hydrogen atom, or the same or different one to four substituents binding to the benzene ring; R2, R3, R4, R5, R6 and R7 independently represent hydrogen atom, hydroxyl group, an alkyl group, or a halogen atom; R8 and R9 independently represent hydrogen atom, or an alkyl group; X represents a C1-C3 alkylene group; and R10 represents an acyl group or a salt thereof, e.g., an acyl residue derived from an amino acid (the acyl residue derived from an amino acid is an acyl group corresponding to a partial structure remaining after removing the hydroxyl group from the carboxyl group of the amino acid) (Abstract; Fig. 1-3; ¶ 0008-0020, 0028-0031, 0033-0035, and 0040-0072; and Examples 1-3).
Nagano does not teach a compound of formula I of claim 1 wherein the functional group A is a thiophene or furan ring, or wherein the functional group Z is C.  
The teachings of Ali are discussed in the above 103 rejection.  
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a thiophene or furan ring instead of the benzene ring in the compound of Nagano.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because thiophene and furan are known bioisosteric replacements for benzene, as taught by Ali.  See also MPEP 2143.02(I) and 2144.09(III).  
2- instead of the -O- in the ring of the compound of Nagano.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because -CH2- is a known bioisosteric replacement for -O-, as taught by Ali.  See also MPEP 2143.02(I) and 2144.09(III).  
Regarding claims 9 - 11, note that the only physical and chemical components required of the “kit” of claims 9 - 11 is the compound or salt thereof according to claim 1.  As Nagano teaches the compound or salt thereof of instant claim 1, Nagano teaches the “kit”.   

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims  1, 2, 4 - 6, and 9 - 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. 10,383,956 B2 (“US’956”) in view of Ali et al. (2014 J. Chem. Soc. Pak. 36: 150-169; “Ali”).
The claims of US’956 teach the following:
1. A fluorescent probe for detecting dipeptidyl peptidase IV (DPP-IV), the fluorescent probe comprising a compound represented by the following formula (I) or a salt thereof:

    PNG
    media_image6.png
    560
    901
    media_image6.png
    Greyscale

wherein A and B are either the same or different and independently represent amino acid residues; wherein A is bonded via an amide bond to the adjacent NH in formula (I) and B is bonded via an amide bond to A; R1 represents hydrogen atom or one to four of the same or different substituents bonded to a benzene ring; R2, R3, R4, R5, R6, and R7 each independently represent a hydrogen atom, hydroxyl group, alkyl group, or halogen atom; R8 and R9 each independently represent a hydrogen atom or alkyl group; X represents a C1-C3 alkylene group.
2. The fluorescent probe according to claim 1 wherein A is an amino acid residue selected from proline or alanine.
3. The fluorescent probe according to claim 2 wherein B is an amino acid residue selected from glycine, glutamic acid, lysine, tyrosine, leucine, or proline.

5. The fluorescent probe according to any of claims 1-4 wherein R1, R2, R3, R4, R5, R6, R7, R8, and R9 are hydrogen atoms, and X is a methylene group.
6. A fluorescent probe according to claim 1 for detecting dipeptidyl peptidase IV (DPP-IV) comprising a compound selected from the following group, or a salt thereof:

    PNG
    media_image7.png
    1430
    484
    media_image7.png
    Greyscale

7. A method for detecting dipeptidyl peptidase IV comprising:

observing a fluorescence response due to a reaction of the dipeptidyl peptidase IV (DPP-IV) in the sample and the fluorescent probe.
8. The method according to claim 7, wherein the observing step comprises visualizing the fluorescence response using fluorescent imaging means.
9. A method for detecting target cells that express dipeptidyl peptidase IV (DPP-IV) comprising: bringing the fluorescent probe according to claim 1 into contact with the target cells, observing a fluorescence response due to a reaction of the dipeptidyl peptidase IV (DPP-IV) in the target cells and the fluorescent probe.
10. The method according to claim 9 wherein the target cells are cancer cells.
11. The method according to claim 10 wherein the cancer cells are esophageal cancer cells.
12. A kit for detecting dipeptidyl peptidase IV (DPP-IV) comprising the fluorescent probe according to claim 1.
The claims of US’956 do not teach a compound of formula I of instant claim 1 wherein the functional group A is a thiophene or furan ring, or wherein the functional group Z is C.  
The teachings of Ali are discussed in the above 103 rejections.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a thiophene or furan ring instead of the benzene ring in the compound of the claims of US’956.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because thiophene and furan are known bioisosteric replacements for benzene, as taught by Ali.  See also MPEP 2143.02(I) and 2144.09(III).  
It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a -CH2- instead of the -O- in the ring of the compound of the claims of US’956.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because -2- is a known bioisosteric replacement for -O-, as taught by Ali.  See also MPEP 2143.02(I) and 2144.09(III).  

Claims 1, 2, 4 - 6, and 9 - 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 9,506,102 B2 (“US’102”) in view of Ali et al. (2014 J. Chem. Soc. Pak. 36: 150-169; “Ali”).
The claims of US’102 teach the following:
1. A fluorescent probe for pancreatic fluid detection, comprising a compound represented by the following formula (I) or a salt thereof:

    PNG
    media_image8.png
    512
    850
    media_image8.png
    Greyscale

wherein A represents an amino add residue or an N-substituted amino acid residue, where A links to the adjacent NH in the formula by forming an amide bond;
R1 represents a hydrogen atom, or one substituent group or two to four substituent groups which are identical to or different from each other binding to the benzene ring;
R2, R3, R4, R5, R6, and R7 each independently represents a hydrogen atom, a hydroxy group, an alkyl group, or a halogen atom;
R8 and R9 each independently represents a hydrogen atom or an alkyl group; and
X represents a C1-C3 alkylene group.

3. The fluorescent probe according to claim 1, wherein A is as group represented by the following formula (II);

    PNG
    media_image9.png
    347
    641
    media_image9.png
    Greyscale

wherein R10 represents a substituted or unsubstituted acyl group, and R11 represents a hydrogen atom or a hydroxy group.
4. The fluorescent probe according to claim 3, wherein R10 is selected from an acetyl group; a carbobenzoxy group; a benzoyl group; a succinyl group; a glutaryl group; an amino acid residue whose N-terminus is substituted with an acetyl group; a carbobenzoxy group, a benzoyl group, a succinyl group or a glutaryl group; or a peptide group containing 1 to 5 amino acids whose N-terminal amino group is substituted with an acetyl group, a carbobenzoxy group, a benzoyl group, a succinyl group or a glutaryl group; or a substituent group containing any of them as one part.
5. The fluorescent probe according, to claim 1, wherein A is selected from groups represented by the following formulas (III) to (VI)

    PNG
    media_image10.png
    2306
    860
    media_image10.png
    Greyscale

6. The fluorescent probe according to claim 1, wherein R1, R2, R3, R4, R5, R6, R7, R8, and R9 are hydrogen atoms, and X is a methylene group.

8. The fluorescent probe according to claim 7, wherein R1, R2, R3, R4, R5, R6, R7, R8, and R9 are hydrogen atoms, and X is a methylene group.
9. A method for detecting pancreatic fluid, comprising;
contacting the fluorescent probe according to claim 1 with a body fluid sample; and
observing a fluorescence response or absorbance change caused by a reaction of a protease included in the sample and the fluorescent probe to thereby detect a presence of a pancreatic fluid.
10. The method according to claim 9, wherein the protease is chymotrypsin.
11. The method according to claim 10, comprising: adding trypsin to the body fluid sample in contacting the fluorescent probe with the body fluid sample.
12. The method according to claim 9, wherein the protease is γ-glutamyltransferase.
13. The method according to claim 9, further comprising: visualizing the fluorescence response with a fluorescent imaging measure.
14. A kit for pancreatic fluid detection, comprising: the fluorescent probe according to claim 1.
15. A kit for pancreatic fluid detection, comprising: the fluorescent probe according to claim 1; and trypsin, wherein the fluorescent probe and the trypsin are stored such that the fluorescent probe and the trypsin are not mixed during a period before the kit is used.
The claims of US’102 do not teach a compound of formula I of instant claim 1 wherein the functional group A is a thiophene or furan ring, or wherein the functional group Z is C.  
The teachings of Ali are discussed in the above 103 rejections.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a thiophene or furan ring instead of the benzene ring in the compound of the claims of US’102.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected 
It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a -CH2- instead of the -O- in the ring of the compound of the claims of US’102.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because -CH2- is a known bioisosteric replacement for -O-, as taught by Ali.  See also MPEP 2143.02(I) and 2144.09(III).  

Claims 1, 2, 4 - 7, and 9 - 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 9,610,366 B2 (“US’366”) in view of Ali et al. (2014 J. Chem. Soc. Pak. 36: 150-169; “Ali”).
The claims of US’366 teach the following:
1. A method for identifying the presence of gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer cells or tissue, comprising:
applying a compound of formula (I), or a salt thereof, to gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cells or tissue of a living body,

    PNG
    media_image11.png
    505
    897
    media_image11.png
    Greyscale

1 represents a hydrogen atom, or the same or different one to four substituents binding to the benzene ring wherein the substituent is selected from the group consisting of an alkyl group, an alkoxyl group, a halogen atom, an amino group, a substituted silyl group, and an acyl group; R2, R3, R4, R5, R6, and R7 independently represent a hydrogen atom, a C1-C4 alkyl group, or a halogen atom; R8 and R9 independently represent a hydrogen atom, or a C1-C4 alkyl group; and X represents a C1-C3 alkylene group; and
detecting fluorescence emitted by a compound of formula (II), which is generated from compound (I) in the presence of gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer cells or tissue,

    PNG
    media_image12.png
    481
    759
    media_image12.png
    Greyscale

wherein R1 represents a hydrogen atom, or the same or different one to four substituents binding to the benzene ring wherein the substituent is selected from the group consisting of an alkyl group, an alkoxyl group, a halogen atom, an amino group, a substituted silyl group, and an acyl group; R2, R3, R4, R5, R6, and R7 independently represent a hydrogen atom, a C1-C4 alkyl group, or a halogen atom; R8 and R9 independently represent a hydrogen atom, or a C1-C4 alkyl group; and X represents a C1-C3 alkylene group; and
wherein the fluorescence emitted by a compound of formula (II) is indicative of the presence of the gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer cells or tissue, which fluorescence is observable in tumors equal to or greater than 0.1 mm immediately after application.
1, R2, R3, R4, R5, R6, R7, R8, and R9 is a hydrogen atom, and X is a methylene group.
3. A method for treating gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer comprising:
performing the method for identifying the presence of the gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer cells or tissue according to claim 1; and
performing diagnostic or therapeutic resection of the gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer cells or tissue.
4. The method according to claim 3, wherein the cancerous tissue is surgically resected in an open surgery, an endoscopic surgery, or endoscopy.
5. The method for identifying the presence of gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer cells or tissue according to claim 1, wherein the method is performed during surgery.
6. The method for identifying the presence of gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer cells or tissue according to claim 1, wherein the method is performed to identify a region to be excised.
7. The method for identifying the presence of gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer cells or tissue according to claim 1, wherein the applying comprises spraying.
8. The method for identifying the presence of gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer cells or tissue according to claim 2, wherein the applying comprises spraying.
9. The method according to claim 3, wherein the applying comprises spraying.

11. The method for identifying the presence of gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer cells or tissue according to claim 5, wherein the applying comprises spraying.
12. The method for identifying the presence of gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer cells or tissue according to claim 6, wherein the applying comprises spraying.
13. The method for identifying the presence of gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer cells or tissue according to claim 7, wherein the fluorescence is observable after application for a period of time greater than 10 minutes.
14. The method for identifying the presence of gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer cells or tissue according to claim 8, wherein the fluorescence is observable after application for a period of time greater than 10 minutes.
15. The method according to claim 9, wherein the fluorescence is observable after application for a period of time greater than 10 minutes.
16. The method according to claim 10, wherein the fluorescence is observable after application for a period of time greater than 10 minutes.
17. The method for identifying the presence of gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer cells or tissue according to claim 11, wherein the fluorescence is observable after application for a period of time greater than 10 minutes.
18. The method for identifying the presence of gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer cells or tissue according 
19. The method for identifying the presence of gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer cells or tissue according to claim 2, wherein the fluorescence is observable after application for a period of time greater than 10 minutes.
20. The method for identifying the presence of gastric, lung, breast, colon, liver, gall bladder, pancreas, ovarian, peritoneal dissemination or lymph node cancer cells or tissue according to claim 5, wherein the fluorescence is observable after application for a period of time greater than 10 minutes.
The claims of US’366 do not teach the use of a compound of formula I of instant claim 1 wherein the functional group A is a thiophene or furan ring, or wherein the functional group Z is C.  
The teachings of Ali are discussed in the above 103 rejections.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a thiophene or furan ring instead of the benzene ring in the compound of the claims of US’366.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because thiophene and furan are known bioisosteric replacements for benzene, as taught by Ali.  See also MPEP 2143.02(I) and 2144.09(III).  
It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a -CH2- instead of the -O- in the ring of the compound of the claims of US’366.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because -CH2- is a known bioisosteric replacement for -O-, as taught by Ali.  See also MPEP 2143.02(I) and 2144.09(III).  
.   

Claims 1, 2, 4 - 7, and 9 - 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 6 of U.S. Patent No. 8,461,358 B2 (“US’358”) in view of Ali et al. (2014 J. Chem. Soc. Pak. 36: 150-169; “Ali”).
The claims of US’358 teach the following:
1. A compound represented by the following general formula (I):

    PNG
    media_image13.png
    510
    777
    media_image13.png
    Greyscale

wherein R1 represents hydrogen atom, or the same or different one to four substituents binding to the benzene ring; R2, R3, R4, R5, R6 and R7 independently represent hydrogen atom, hydroxyl group, an alkyl group, or a halogen atom; R8 and R9 independently represent hydrogen atom, or an alkyl group; X represents a C1-C3 alkylene group; and R10 represents an acyl group residue derived from an amino acid or a peptide, or a salt thereof.
2. The compound or the salt thereof according to claim 1, wherein R1, R2, R3, R4, R5, R6, R7, R8 and R9 are hydrogen atoms, X is methylene group, and R10 is an acyl residue derived from an amino acid.
3. A fluorescent probe for measuring a protease, which comprises the compound represented by the general formula (I) or the salt thereof according to claim 1.

(1) the step of reacting the compound represented by the aforementioned general formula (I) or the salt thereof according to claim 1 with a protease, and
(2) the step of detecting a compound represented by the following general formula (II):

    PNG
    media_image14.png
    528
    759
    media_image14.png
    Greyscale

wherein R1, R2, R3, R4, R5, R6, R7, R8, R9 and X have the same meanings as those defined above, or a salt thereof produced in the step (1).
5. A fluorescent probe for measuring a protease, which comprises the compound represented by the general formula (I) or the salt thereof according to claim 2.
6. A method for measuring a protease, which comprises the following steps:
(1) the step of reacting the compound represented by the aforementioned general formula (I) or the salt thereof according to claim 2 with a protease, and
(2) the step of detecting a compound represented by the following general formula (II):

    PNG
    media_image14.png
    528
    759
    media_image14.png
    Greyscale

wherein R1, R2, R3, R4, R5, R6, R7, R8, R9 and X have the same meanings as those defined above, or a salt thereof produced in the step (1).

The teachings of Ali are discussed in the above 103 rejections.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a thiophene or furan ring instead of the benzene ring in the compound of the claims of US’358.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because thiophene and furan are known bioisosteric replacements for benzene, as taught by Ali.  See also MPEP 2143.02(I) and 2144.09(III).  
It also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a -CH2- instead of the -O- in the ring of the compound of the claims of US’358.  A person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because -CH2- is a known bioisosteric replacement for -O-, as taught by Ali.  See also MPEP 2143.02(I) and 2144.09(III).  
Regarding claims 9 - 11, note that the only physical and chemical components required of the “kit” of claims 9 - 11 is the compound or salt thereof according to claim 1.  As the claims of US’358 teach the compound or salt thereof of instant claim 1, the claims of US’358 teach the “kit”.   

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618